DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants remarks filed on 06/24/2021 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 7, 9 – 11, 13 – 18, 20 are pending in the instant application. 
Claim[s] 8, 12, 19, 21 – 23 are cancelled in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 21 that was rejected under 35 U.S.C. 103 as being unpatentable over Hull, IV et al. [US PGPUB # 2017/0149739], (hereinafter Hull) in view of McCarthy et al. [US PGPUB# 2015/0161596], applicant’s cancellation of the claim is noted, therefore, the rejection is withdrawn. 
Regarding claim[s] 22 that was rejected under 35 U.S.C. 103 as being unpatentable over Hull, IV et al. [US PGPUB # 2017/0149739], (hereinafter Hull) in view 
Regarding claim[s] 23 that was rejected under 35 U.S.C. 103 as being unpatentable over Hull, IV et al. [US PGPUB # 2017/0149739], (hereinafter Hull) in view of McCarthy et al. [US PGPUB # 2015/0161596] as applied to claim[s] 21, and further in view of Fukuda [US PGPUB # 2017/0300892], the rejection is withdrawn.
Allowable Subject Matter
Claim[s] 1 – 7, 9 – 11, 13 – 18, 20, are allowed, but are renumbered as 1 – 17. 
Applicant’s remarks and amendments submitted on 06/24/2021 for application number 15982434 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Wong et al. [US PGPUB # 2020/0097960], who generally does teach optimizing the provisioning of payment account credentials to mobile devices utilizing mobile wallets. In some embodiments, one of multiple provisioning schemes may be selectively chosen for payment account credential provisioning based upon a determined risk involved with a particular provisioning request. A low risk provisioning request leads to an immediate provisioning of a payment credential, whereas a provisioning request of high risk results in the provisioning request being denied. In some embodiments, medium risk provisioning requests will cause an additional user authentication to be performed before the payment account provisioning is finalized. The additional user authentication 
While Wong does teach determining the risk of request in using a payment credential account, however, Wong doesn’t teach the claim limitation of: “…………..receiving a message comprising unencrypted card data for a payment card from a card reading device;
identifying an error in the unencrypted card data, wherein the error comprises the unencrypted card data being noncompliant with a standard format or the unencrypted card data being incomplete;
replacing the unencrypted card data in the message with substitute data identifying the error in the unencrypted card data…………………”  of claim # 1. 
Beheren et al. [US PAT # 10475024], who generally does teach securely conducting a financial transaction includes receiving, at a card reader, a first plurality of messages from a smart card; identifying, using the reader, one or more sensitive messages in the first plurality of messages, where the first plurality of messages conforms to a protocol of the financial transaction; encrypting, using the reader, the one or more sensitive messages using a cryptographic key of the reader to generate encrypted messages; formatting, using the reader, a second plurality of messages according to the protocol to send to a mobile device, where the second plurality of messages includes the encrypted messages and messages in the first plurality of messages that are not sensitive; determining, using a mobile device, action steps according to the protocol, where the action steps are determined from the second plurality of messages.
“…………..receiving a message comprising unencrypted card data for a payment card from a card reading device;
identifying an error in the unencrypted card data, wherein the error comprises the unencrypted card data being noncompliant with a standard format or the unencrypted card data being incomplete;
replacing the unencrypted card data in the message with substitute data identifying the error in the unencrypted card data…………………”  of claim # 1. 
Wagner et al. [US PAT # 9373111], who generally does teach a payment card to an access device, obtaining additional data, encrypting the additional data, and passing the encrypted additional data to the access device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434